OFFICE   OF   THE   AlTokNEY            GENERAL          OF   TEXAS
                           i AUSTIN




                                            Vsrp         truly ywr8



                                        ,. 7.
                                                          Ardeil    Xiliiam     ‘.        ‘.
                      ..           ..
                                .,...           <.,..,         ~. ~Assistant~
                                            i                             ,~.
                                                             :
                                                                                     “.
                           .